  Case 5:14-cr-00014-LGW-BWC Document 76 Filed 07/07/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 HARRY THOMAS WILLIAMS,

                Movant,                                     CIVIL ACTION NO.: 5:20-cv-83

        v.

 UNITED STATES OF AMERICA,                                  (Case No.: 5:14-cr-14)


                Respondent.


                                           ORDER

       Movant Harry Williams (“Williams”), an inmate at the Federal Correctional Institution in

Jesup, Georgia, filed this 28 U.S.C. § 2255 Motion on June 23, 2020, which the Court has

reviewed. Williams attacks the sentence obtained in this Court in Case Number 5:14-cr-14.

Pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings, the Court ORDERS the

United States Attorney to file an answer or motion to dismiss within 30 days stating what records

and documents need to be produced to fully respond to the motion. The Government shall also

include in this response its position regarding the need for expansion of the record authorized by

Rule 7, evidentiary hearing authorized by Rule 8, and any additional discovery necessary

authorized by Rule 6 of the Rules Governing Section 2255 Proceedings.

       While this action is pending, Williams shall immediately inform this Court in writing of

any change of address. Failure to do so will result in dismissal of this case, without prejudice.
  Case 5:14-cr-00014-LGW-BWC Document 76 Filed 07/07/20 Page 2 of 2



       The Court DIRECTS the Clerk of Court to forward a copy of this Order and a copy of

Williams’ Motion for relief to the Savannah Office of the United States Attorney for the

Southern District of Georgia.

       SO ORDERED, this 7th day of July, 2020.




                                     _____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                2
